Citation Nr: 1210320	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the reduction of a 40 percent rating for atherosclerotic peripheral vascular disease of the left lower extremity to a noncompensable (0 percent) rating effective May 1, 2010, was proper. 

2.  Entitlement to an initial increased rating in excess of 40 percent disabling for atherosclerotic peripheral vascular disease of the left lower extremity.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1981.  

These matters come before the Board of Veterans' Appeals (Board) from June (initial increased rating claim) and August 2008 (TDIU) and February 2010 (reduction claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a March 2011 Travel Board hearing conducted by the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's February 2010 rating decision, which reduced the Veteran's service-connected atherosclerotic peripheral vascular disease of the left lower extremity from 40 percent disabling to 0 percent disabling, was made without consideration of pertinent laws and regulations.

2.  For the entire initial rating period from August 30, 2007, the competent medical evidence of record indicates that the Veteran's service-connected atherosclerotic peripheral vascular disease of the left lower extremity was manifested by symptoms including pain on walking after 10 to 15 minutes and after 100 yards, intermittent cold sensation of the left lower extremity, absence of hair, dystrophic nails, and normal ABI (ankle/brachial index) findings; it is not shown to have included clinical findings of claudication on walking less than 25 on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  


CONCLUSIONS OF LAW

1.  The February 2010 rating decision reducing the Veteran's service-connected atherosclerotic peripheral vascular disease of the left lower extremity from 40 percent disabling to 0 percent disabling was improper and the 40 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2011).

2.  The criteria for an initial rating greater than 40 percent for atherosclerotic peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7114 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As concerning the Veteran's current claim seeking restoration of the previously assigned 40 percent disability rating for his service-connected atherosclerotic peripheral vascular disease of the left lower extremity, the Board has given consideration to the provisions of the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

This issue, in part, involves a ratings reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  In any event, as will be explained below, the Board is restoring the previously assigned 40 percent disability rating.  Any possible lack of compliance with the VCAA is rendered harmless thereby.

The Board also finds, based upon the facts here presented, that the issue of entitlement to an increased initial rating in excess of 40 percent for the service-connected atherosclerotic peripheral vascular disease of the left lower extremity is also before the Board for appellate consideration.  As shown as part of the May 2010 statement of the case (SOC) the Veteran was provided notice of the applicable regulation concerning the disability at issue (Diagnostic Code 7114, 38 C.F.R. § 4.104), and was also advised what level of disability was needed to warrant the assignment of a higher evaluation of 20 percent.  A VCAA letter dated in July 2009 also advised him, after he was afforded a routine VA examination in March 2009, that VA was, in pertinent part, working on his increased rating appeal (service connection was first granted for this disorder in June 2008) concerning his atherosclerotic peripheral vascular disease of the left lower extremity.  

With regard to the instant increased rating claim for the Veteran's service-connected atherosclerotic peripheral vascular disease of the left lower extremity, because service connection, an initial rating, and an effective date have been assigned for the service-connected disability now addressed on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In cases where the Veteran files a notice of disagreement with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d). 

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued the May 2010 SOC.  The SOC included language from the pertinent regulation involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Therefore, all notice requirements with regard to the appeal of the denial of these benefits have been met.

VA also has a duty to assist the veteran in the development of a claim.  This duty includes assisting the Veteran in obtaining service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.  VA has also fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The claimant was provided the opportunity to present pertinent evidence, he has provided hearing testimony, and several examinations have been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in March 2011 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

In addition, the Veteran was afforded VA examinations with respect to the issue on appeal in January 2008, March 2009, and April 2010.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case is adequate for rating purposes because it provided the necessary clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  The reports are also adequate as they were based on a thorough examination of the Veteran, his service-connected disability, his medical history and complaints, his occupational history, and findings on examination.  The reports adequately address the relevant rating criteria for the pertinent disability.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.  There are also of record numerous VA and private outpatient treatment records which include pertinent and probative findings.  

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected atherosclerotic peripheral vascular disease of the left lower extremity since he was last examined in April 2010.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in March 2011 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Factual Background

The Veteran argues, in part, that the February 2010 reduction pertaining to his service-connected left lower extremity disability was improper.  The Board agrees.  He also believes an initial rating in excess of 40 percent should be assigned.  The Board does not agree.

In a June 2008 rating decision, the RO granted service connection for atherosclerotic peripheral vascular disease of the left lower extremity.  The left lower extremity disorder was assigned a 40 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7114.  This rating was effective from August 30, 2007 (the date of receipt of the Veteran's service connection claim).  The rating assigned to the Veteran's left lower extremity was later reduced to 0 percent, effective from May 1, 2010.  

Pertinent evidence includes both VA and private outpatient medical records and VA examination reports.  A July 2007 VA clinic new patient note shows that the Veteran reported undergoing extensive left lower extremity bypass surgery in May 2007.  Peripheral vascular disease was diagnosed, revealing significant obstructive bilateral femoropopliteal atherosclerotic vascular disease.  

An August 2007 private medical record shows excellent results stemming from status post left femoral and posterior tibial bypass.  

The report of a VA arteries and veins examination conducted in January 2008 shows that the purpose of the examination was to evaluate the Veteran's left lower extremity peripheral vascular disease.  The Veteran commented that he trusted his left leg more than his right.  A history of claudication was reported, with pain not occurring at rest.  The Veteran reported pain on walking after 10 to 15 minutes, with intermittent swelling in his left leg and ankle.  He added he had intermittent cold sensation in his left lower extremity.  Examination revealed left lower arteriosclerosis obliterans; hair was absent, nails were dystrophic, and his skin shiny and very dry.  ABI findings were not reported due to recent surgery.  The supplied diagnosis was status post femoral posterior tibial artery bypass for "SFA" (superficial femoral artery) and popliteal artery occlusion.  

The report of a March 2009 VA arteries and veins examination report he Veteran commented that his right leg symptoms were worse than his left.  The Veteran was able to walk a mile stopping four times to rest.  The Veteran commented that he trusted his left leg more than his right.  A history of claudication was reported, with pain not occurring at rest.  The Veteran reported that, on walking at two miles per hour on level ground, pain occurred at more than 100 yards.  An August 2009 addendum showed that ABI and Doppler waveforms on the left side appeared normal. 

Review of an April 2010 VA general medical examination shows that the diagnoses included peripheral vascular disease, which was noted to restrict ambulation.  He did report markedly improved vascular flow and improved left leg symptoms since his May 2007 surgery.  The Veteran reported right calf claudication at one block.  He reported constant left lower extremity swelling.  

Law, Regulations, and Analysis

Reduction

A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, this claim requires the application of distinctive procedural requirements, burdens of proof, and law and regulations.

Reductions in ratings.

(i.)  Basis for reduction.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 40 percent rating for his left lower extremity disorder had been in effect for a period shorter than 5 years.  

(ii.)  Procedure.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  See November 2009 rating decision and December 2009 letter.  

Review of the November 2009 rating decision shows that the RO's decision to reduce the Veteran's rating from 40 percent to 0 percent for his left lower extremity atherosclerotic peripheral vascular disease was premised on the fact that in the course of the March 2009 VA examination an essentially normal ankle brachial index measurement of 1.14 was present.  A noncompensable rating is for assignment under the applicable Diagnostic Code 7114 unless claudication on walking more than 100 yards is shown, and diminished peripheral pulses or ankle/brachial index of .9 or less is present.  

As noted, the Veteran in this case was provided proper and sufficient notice concerning the reduction of his disability rating, as he was given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).  

As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.  In the June 2008 rating decision, service connection was assigned for atherosclerotic peripheral vascular disease of the left lower extremity, and a disability of 40 percent was assigned, effective from August 30, 2007.  As the Veteran's rating was reduced effective May 1, 2010, the 40 percent disability rating was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply.  In reaching its reduction decision in November 2009, the RO, as noted, appears to have relied upon findings set out in the above-discussed March 2009 VA examination.  A review of the May 2010 SOC, however, indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The Board also recognizes that the RO in November 2009 set forth relevant medical evidence found in the March 2009 VA examination, and thereafter indicated that there was, essentially, an improvement in the Veteran's left lower extremity disability.  However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 40 percent to 0 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).  

In Schafrath, at 595, the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in this case.  Accordingly, the previously assigned 40 percent rating for the left lower extremity atherosclerotic peripheral vascular disease is restored as of May 1, 2010.  The appeal is allowed to that extent.

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's atherosclerotic peripheral vascular disease of the left lower extremity has been rated under Code 7114 (for arteriosclerosis obliterans).  See 38 C.F.R. § 4.104.  Under that Code, claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrant a 40 percent disability rating.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

Three notes are appended to Diagnostic Code 7114.  Note (1) says that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2) directs the rater to evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Lastly, Note (3) indicates that these evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity should be evaluated separately and combined (under § 4.25) using the bilateral factor (§ 4.26) if applicable.  Id.

The RO granted service connection for the Veteran's atherosclerotic peripheral vascular disease of the left lower extremity in a June 2008 rating decision.  The RO assigned a 40 percent disability evaluation, under Diagnostic Code 7114.  The evaluation was effective from August 30, 2007, the day the Veteran's service connection claim was received.

Upon consideration of all of the evidence of record, including particularly the VA examination reports discussed above, a rating in excess of 40 percent is not warranted for the Veteran's service-connected left lower extremity disability, at any point since August 30, 2007.  In order to receive a rating higher than 40 percent for the Veteran's service-connected left lower extremity atherosclerotic peripheral vascular disease for the period from August 30, 2007, the evidence must show claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  See Diagnostic Code 7114, 38 C.F.R. § 4.104.  

A review of the evidence, dating from August 30, 2007, does not show findings even remotely approaching evidence of claudication with walking less than 25 yards on a level grade at two miles and hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  In January 2008, the Veteran reported intermittent, and not persistent extremity coldness.  Also, in March 2009, the Veteran reported being about to walk one mile, with stopping four times to rest.  ABI findings at that time were normal.  Further, in April 2010, right lower claudication symptoms were reported, but none concerning the left side.  Accordingly, an initial evaluation greater than 40 percent is not warranted on the basis of evidentiary record.  

The Veteran's statements describing his symptoms have been considered.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These assertions, however, must be viewed in conjunction with the objective medical evidence in addressing the applicable rating criteria. 

Accordingly, on this record, an initial disability rating in excess of 40 percent for the service-connected left lower extremity atheroscelortic peripheral vascular disease from August 30, 2007, must be denied.  

Concerning the above-cited VA examination reports, and their included findings, the Board finds that, without exception, they provided sufficient detail for the Board to make a decision in this case.  See Barr (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claim must be denied. 

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that the record does not reflect that at any time during the appeal period has the Veteran's service-connected left lower extremity disability been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has been found by SSA to be disabled; this disability is noted to be due however to his bilateral knees.  The evidence of record clearly does not show frequent periods of hospitalization.  Also, the absence of treatment records pertaining to regular treatment afforded the Veteran for his left lower extremity is also observed.  Additionally, the Board finds that the rating criteria to evaluate his service-connected left lower extremity disorder reasonably describe the claimant's disability level and symptomatology, and while he has essentially argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The reduction of the disability rating for the Veteran's service-connected atherosclerotic peripheral vascular disease of the left lower extremity from 40 percent to 0 percent, effective May 1, 2010, was not proper and the claim to restore the 40 percent rating, effective May 1, 2010, is granted.

A rating in excess of 40 percent for atherosclerotic peripheral vascular disease of the left lower extremity from August 30, 2007, is denied.




REMAND

A Social Security Administration (SSA) disability determination and transmittal form dated in January 2007 shows that the Veteran was found to be disabled from January 2006.  A primary diagnosis of bilateral patellofemoral arthritis was supplied; a secondary diagnosis was not supplied.  

A September 2007 letter from a private physician, Dr. K.D.H., shows that he noted that he was presently treating the Veteran for long standing vascular disease in both lower extremities.  The Veteran was noted to be a former mail carrier.  The physician opined that the Veteran could no longer work because of extensive peripheral vascular disease in his lower extremities.  

The Veteran testified at a hearing conducted by the undersigned in March 2011.  He stated that he had to quit his job in April 2007 because he could no longer walk.  See pages four and five of hearing transcript (transcript).  

As to the TDIU claim now on appeal, the Veteran contends that his service-connected peripheral artery disease forced him to retire and has rendered him unemployable.  

Review of a May 2010 RO rating decision reflects that service connection is in effect for atherosclerotic peripheral vascular disease of the right extremity, evaluated as 40 percent disabling; for hypertension, evaluated as 10 percent disabling; for gout, evaluated as 10 percent disabling; for right lateral malleolus fracture, evaluated as 10 percent disabling; and for post traumatic osteoid osteoma of the left tibia, left buttock cystectomy, and atherosclerotic peripheral vascular disease of the left extremity all three rated noncompensably.  The combined disability evaluation for the Veteran's disorders was noted to be 60 percent.  This 60 percent does not contemplate the newly restored 40 percent rating for the service-connected atherosclerotic peripheral vascular disease of the left extremity.  The Veteran's combined rating for his service-connected disorders does now currently meet the percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU rating.

A total disability rating may be assigned where the schedular rating is less than total, and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  The objective criteria are set forth in 38 C.F.R. § 3.340(a)(2), and provide for a total disability rating for any single disability or combination of disabilities prescribed a 100 percent evaluation in the Schedule for Rating Disabilities; or where the requirements of 38 C.F.R. § 4.16(a) are met.

The record reflects that the Veteran was afforded a VA general medical examination in April 2010.  The diagnoses, and accompanying comments regarding employment-related matters, included hypertension (no effect on usual occupation); gout (no effect on usual occupation); left knee degenerative joint disease, osteoid ostema of the left tibia not identified (alone no restriction in fields of labor requiring sedentary or light to moderate physical labor, but would limit ability to perform job requiring heavy manual labor); right lateral malleous fracture (no effect on usual occupation); status post cystectomy scars (no effect on usual occupation); peripheral vascular disease (effect on occupational activities included decreased mobility, problems with lifting and carrying, weakness or fatigue, and fecal incontinence).  The examiner further commented that the Veteran was no longer able to work as a mail man, but that the peripheral arterial disease, while restricting the Veteran's ability to perform labor types requiring light to heavy manual labor, would not restrict the Veteran from doing sedentary jobs ((if the Veteran was allowed to get up and stretch once an hour).  Several other non-service-connected disorders were diagnosed, and the examiner also opined as to whether or not these disorders negatively affected the Veteran's ability to work.  

Although the April 2010 VA examination did provide some information regarding the limitations caused by the Veteran's service-connected disabilities, it did not directly and sufficiently address the question of his employability.  For example, although it can be gathered from the April 2010 VA general medical examination report findings that the Veteran's peripheral arterial disease had an adverse effect on his employment, the examiner also included within the report other non-service-connected disorders.  In other words, the opinion was not limited to just the Veteran's service-connected disabilities.  The opinions also did not state whether all forms of gainful employment would be precluded by the service-connected disabilities.  

Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board concludes that this is a case in which remand is necessary for additional examinations that address this matter.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination(s) by a physician with appropriate expertise to determine the impact of ALL of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his multiple service-connected disabilities.  The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the respective service-connected disability is of such severity to result in unemployability.  Any opinion must reflect consideration of the Veteran's education and occupational experience but not his age.

The rationale for all opinions expressed should be provided.  The claims file, including a copy of this remand, must be made available to the examiner for review.

2.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered scheduled examinations and to cooperate in the development of the claims, and that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Following any other indicated development, the RO/AMC should readjudicate the appealed TDIU issue.  If the appeal is denied, the Veteran and his representative should be provided a supplemental SOC (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


